           Case: 1:18-cv-05587 Document #: 767 Filed: 08/24/20 Page 1 of 3 PageID #:16508




                                        UNITED STATES DISTRICT COURT
                                        NORTHERN DISTRICT OF ILLINOIS
                                              EASTERN DIVISION

         UNITED STATES SECURITIES AND
         EXCHANGE COMMISSION,

                          Plaintiff,                          Case No. 1:18-cv-5587

                   v.

         EQUITYBUILD, INC., EQUITYBUILD                       Hon. John Z. Lee
         FINANCE, LLC, JEROME H. COHEN, and
         SHAUN D. COHEN,

                          Defendants.

           CERTAIN MORTGAGEES’ MOTION TO FILE OBJECTION TO RECEIVER'S (1)
             SECOND MOTION FOR RESTORATION OF FUNDS EXPENDED FOR THE
          BENEFIT OF OTHER PROPERTIES; AND (2) NINTH MOTION TO CONFIRM THE
           SALE OF CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF CERTAIN
                    MORTGAGES, CLAIMS, LIENS, AND ENCUMBRANCES
                             IN EXCESS OF FIFTEEN PAGES

                   Federal National Mortgage Association (“Fannie Mae”) and Citibank, N.A., as Trustee for

        the registered Holders of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily

        Mortgage Pass-Through Certificates, Series 2018-SB48 (“Citibank as Trustee”, collectively the

        “Mortgagees”) respectfully request that this Court enter and order granting the Mortgagees leave

        to file their objection (“Objection”) to the Receiver’s (1) Second Motion for Restoration of Funds

        Expended for the Benefit of Other Properties; and (2) Ninth Motion to Confirm the Sale of Certain

        Real Estate and for the Avoidance of Certain Mortgages, Claims, Liens, and Encumbrances [Dkt.

        749] (“Sale Motion”) in excess of fifteen pages. Plaintiff United States Securities and Exchange

        Commission (“SEC”) and the Receiver have consented to the relief sought in this Motion. In

        support of their Motion, the Mortgagees state as follows:




                                                          1
4819-6630-7272.1
           Case: 1:18-cv-05587 Document #: 767 Filed: 08/24/20 Page 2 of 3 PageID #:16509




                   1.     On July 24, 2020, the Receiver filed his Sale Motion, which is 42-pages in length

        and 361-pages total, including exhibits.

                   2.     Previously, on September 24, 2019, this Court entered its minute order [Dkt. 535]

        requiring all creditors-mortgagees to file single objections to the Receiver’s motions. Therefore,

        the Mortgagees must file a single objection.

                   3.     The Sale Motion raise numerous issues, each of which must be individually

        addressed by the Mortgagees. These issues require detailed legal arguments and analysis regarding

        the Receiver’s powers, the Mortgagees rights and interests, and the long procedural history of this

        case.

                   4.     Due to the number of issues raised in the Sale Motion, the Mortgagees’ Objection

        is 28 pages. The Mortgagees therefore request leave to file their Objection in excess of the page

        limits provided by Local Rule 7.1.

                   5.     Counsel for the Mortgagees have conferred with counsel for the SEC and the

        Receiver, who have indicated they do not object to the relief requested in this Motion.

                   WHEREFORE, the Mortgagees respectfully request that this Court enter an Order granting

        the Movants leave to file their Objection, which is in excess of 15 pages.



        Dated: August 24, 2020                                 Respectfully submitted,

                                                              /s/ Jill Nicholson
                                                              Jill Nicholson (jnicholson@foley.com)
                                                              Andrew T. McClain (amcclain@foley.com)
                                                              Foley & Lardner LLP
                                                              321 N. Clark St., Ste. 3000
                                                              Chicago, IL 60654
                                                              Ph: (312) 832-4500
                                                              Fax: (312) 644-7528
                                                              Counsel for Fannie Mae; Citibank, N.A., as
                                                              Trustee for the registered Holders of Wells


                                                          2
4819-6630-7272.1
           Case: 1:18-cv-05587 Document #: 767 Filed: 08/24/20 Page 3 of 3 PageID #:16510




                                                     Fargo Commercial Mortgage Securities, Inc.,
                                                     Multifamily Mortgage Pass-Through
                                                     Certificates, Series 2018-SB48




                                                 3
4819-6630-7272.1
